Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 7-27-22 has been entered and fully considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (KR 2020-0057896 with US 2020/0159369 used as an English translation) in view of Cho et al. (US 2017/0372675), and Yim (US 2017/0069063).
Regarding claim 1, Seo (Fig. 2 and 14) discloses a display device comprising:
a display panel (200) having a plurality of pixels (including both PX and NPX), the display panel comprising a first display area (TA, shown in Fig. 14B) and a second display area (HA, shown in Fig. 14B); and
a controller (230) configured to generate display area information of each of the plurality of pixels (eg. “provide an electrical signal driving the display unit 210” as discussed in [0104]), and to perform control such that the image is displayed on the display panel (“process the image signal and convert it into image data that may be displayed on the electronic panel 200” discussed in [0116]),
wherein the number of light-emitting pixels (PX are light-emitting pixels, “pixel PX may include… a light emitting element EE” as discussed in [0128]) provided in a unit area of the second display area (seen in Fig. 14B) is less than the number of light-emitting pixels provided in the unit area of the first display area (as seen in Fig. 14, the second area HA replaces some of the light-emitting pixels PX with non-light-emitting pixels NPX, and so has fewer light-emitting pixels in a corresponding area).
However, Seo fails to specifically teach or suggest “subpixels.”
Cho (Fig. 1, 12, and 14) discloses a display device comprising:
a display panel (12) having a plurality of pixels (136), the display panel comprising a first display area (for example, the central region of the display, such as the bottom right in Fig. 14) and a second display area (for example, the region near the edge 130A, shown closer to the top in Fig. 14); and
wherein each of the plurality of pixels includes at least two light-emitting subpixels (“display pixels 136 includes red sub-pixels 138, green sub-pixels 140, and blue sub-pixels 142” as discussed in [0140]), and
wherein the number of light-emitting subpixels provided in a unit pixel area of the second display area is less than the number of light-emitting subpixels provided in the unit pixel area of the first display area (the pixels in first display area, in the central portion of the display, include three sub-pixels as discussed above, however in the region of the display near the border, the pixels have fewer light-emitting subpixels, for example “the first display pixel 136A includes only a blue sub-pixel 142, the second display pixel 136B includes only a red sub-pixel 138” as discussed in [0141]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seo so each of the “pixels” are instead “subpixels” so that each of the plurality of pixels includes at least two light-emitting subpixels as taught by Cho because this allows pixels to be formed by blending different color components (see [0005]).
However, Seo and Cho still fail to teach or suggest the different display areas having different resolutions, or wherein the controller is configured to blur an image displayed in the second display area.
Yim (Fig. 1, 5, 12, and 16) discloses a display device comprising:
a display panel (eg. 110a shown in Fig. 1, which includes “display panel” 181 as shown in Fig. 5) having a plurality of pixels (eg. 1280 x 1024 pixels, shown in Fig. 12, and discussed in [0193]), the display panel comprising a first display area (corresponding to i211, shown in Fig. 16) having a first resolution (“the first region i211 may be located within the viewing angle having the highest resolution” as discussed in [0220]) and a second display area (corresponding to i212) having a second resolution (a “lower” resolution than the first region i211, similarly to as discussed in [0223] which discusses how the different regions include “highest,” “next highest,” and “a less high” resolutions), the second resolution being lower than the first resolution (as discussed in [0220] and [0223], the different regions have different resolutions, with the first resolution being the “highest”); and
a controller (including 120, shown in Fig. 5) configured to generate display area information of each of the plurality of pixels (eg. the “filtering region” of the pixels, discussed in [0175], stored as “meta data m2” as discussed in [0229]), to blur an image (eg. the third filter 173 is a “filter that adds a blur effect” discussed in [0142]) that is displayed in the second display area (“differently performing filtering on the respective divided regions i211 and i212” discussed in [0224], while [0225] more specifically discloses “applying at least one of the first to third filters 171 to 173 only to a particular region”) based on the display area information (eg. based on pixels that are in the filtering region), and to perform control such that the blurred image is displayed on the display panel (120 outputs the blurred image to 181, as seen in Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seo and Cho so each of the display regions have different resolutions and wherein the second region is blurred as taught by Yim because this increases the smoothness for regions of the display that the user is not focusing on (see [0194]).

Regarding claim 12, Seo (Fig. 2 and 14) discloses a controller (230) comprising:
a display area information generation unit (IIM) configured to generate display area information of each of a plurality of pixels (“process the image signal and convert it into image data” as discussed in [0116]); and
a control unit (CM) configured to perform control such that the image data are displayed on a display panel (eg. “provide an electrical signal driving the display unit 210” as discussed in [0104] and shown attached to 200 in the top right of Fig. 2);
wherein the number of light-emitting pixels (PX are light-emitting pixels, “pixel PX may include… a light emitting element EE” as discussed in [0128]) provided in a unit area of the second display area (seen in Fig. 14B) is less than the number of light-emitting pixels provided in the unit area of the first display area (as seen in Fig. 14, the second area HA replaces some of the light-emitting pixels PX with non-light-emitting pixels NPX, and so has fewer light-emitting pixels in a corresponding area).
However, Seo fails to specifically teach or suggest “subpixels.”
Cho (Fig. 1, 12, and 14) discloses a controller comprising:
a display area information generation unit (27) configured to generate display area information of each of a plurality of pixels (“the image data may be generated by… the image processing circuitry 27” as discussed in [0094]); and
a control unit (18) configured to perform control such that the image data are displayed on a display panel (“12 may display an image by controlling luminance of the sub-pixels based at least in part on corresponding image data” as discussed in [0094] when controlled by 18, eg. with “instructions executable by the processor core complex 18” as discussed in [0088]);
wherein each of the plurality of pixels includes at least two light-emitting subpixels (“display pixels 136 includes red sub-pixels 138, green sub-pixels 140, and blue sub-pixels 142” as discussed in [0140]), and
wherein the number of light-emitting subpixels provided in a unit pixel area of the second display area is less than the number of light-emitting subpixels provided in the unit pixel area of the first display area (the pixels in first display area, in the central portion of the display, include three sub-pixels as discussed above, however in the region of the display near the border, the pixels have fewer light-emitting subpixels, for example “the first display pixel 136A includes only a blue sub-pixel 142, the second display pixel 136B includes only a red sub-pixel 138” as discussed in [0141]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seo so each of the “pixels” are instead “subpixels” so that each of the plurality of pixels includes at least two light-emitting subpixels as taught by Cho because this allows pixels to be formed by blending different color components (see [0005]).
However, Seo and Cho still fail to teach or suggest the different display areas having different resolutions, or wherein the controller is configured to blur an image displayed in the second display area.
Yim (Fig. 1, 5, 12, and 16) discloses a controller (100a) comprising:
a display area information generation unit (115 and m2) configured to generate display area information of each of a plurality of pixels (eg. information indicating whether the pixels belong to a first region or a second region, generated from information received by 115, see [0102]) based on shape information of a second display area (eg. whether the shape of i212 matches that shown in Fig. 16, Fig. 17, or some other options such as a region determined by a “user’s selection” as discussed in [0306]) having lower resolution than a first display area (the first display area i211 has the “highest” resolution, as discussed in [0220], while the second display area i212 has a “less high” resolution, similar to as discussed in [0223]);
an image processing unit (120) configured to blur image data (eg. using a third filter 173 that is a “filter that adds a blur effect” as discussed in [0142]) of the second display area (as discussed in [0225], “applying at least one of the first to third filters 171 to 173 only to a particular region”) based on the display area information of each of the plurality of pixels (eg. based on what region the pixels are in); and
a control unit (180) configured to perform control such that the blurred image data (blurred image data is output by 123 to be received by 180, see [0130]) are displayed on a display panel (180 then uses display panel 181 to “form an image” using the blurred image data, as discussed in [0114]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seo and Cho so each of the display regions have different resolutions and wherein the second region is blurred as taught by Yim because this increases the smoothness for regions of the display that the user is not focusing on (see [0194]).

Regarding claim 2, Seo, Cho, and Yim disclose a display device as discussed above, and Yim further discloses wherein the controller blurs image data of the second display area using a predetermined blurring filter (eg. a “low pass filter” as discussed in [0142]).
It would have been obvious to one of ordinary skill in the art to combine Seo, Cho, and Yim for the same reasons as discussed above.

Regarding claim 3, Seo, Cho, and Yim disclose a display device as discussed above, and Yim further discloses wherein the controller (120) blurs (using the filter discussed above, specifically in 130, shown in Fig. 6) image data of pixels (“image data” for the pixels discussed in [0145]), the display area information of each of which has a value corresponding to the second display area (eg. corresponding to region i212 as discussed above), and outputs the blurred image data (using 123 to “send the finally processed image data i3 to the image output unit 180” as discussed in [0214]).
It would have been obvious to one of ordinary skill in the art to combine Seo, Cho, and Yim for the same reasons as discussed above.

Regarding claim 4, Seo, Cho, and Yim disclose a display device as discussed above, and Yim further discloses wherein the controller (120) outputs image data of pixels (“image data” for the pixels discussed in [0145]), the display area information of each of which has a value corresponding to the first display area (corresponding to region i211 as discussed above), without blurring (as discussed above, the filter is only applied to a “particular region,” see [0223], while [0175] also discloses wherein “the region in the image, to which the filtering window fw1, fw2 is applied, is filtered while the other region, to which the filtering window fw1, fw2 is not applied, is not filtered”).
It would have been obvious to one of ordinary skill in the art to combine Seo, Cho, and Yim for the same reasons as discussed above.

Regarding claim 5, Seo, Cho, and Yim disclose a display device as discussed above, and Seo further discloses wherein the first pixels comprise light-emitting pixels (PX are light-emitting pixels, “pixel PX may include… a light emitting element EE” as discussed in [0128]), and the second pixels comprise light-emitting pixels (as discussed above, PX are light-emitting pixels) and non-light-emitting pixels (“non-light emitting pixel NPX” discussed in [0313]), and
wherein each of the light-emitting pixels includes an area in which the light-emitting subpixel is disposed (the area of element EE, shown in Fig. 3A) the light-emitting subpixel including a light-emitting device (called a “light emitting element EE” as discussed above) being configured to emit light (EE generates light as discussed in [0131]), and each of the non-light-emitting pixels is an area comprising no light-emitting device (NPX do not emit light, as discussed above), the area being configured to transmit external light (NPX has a “higher light transmittance” as discussed in [0313], which allows external light through in order to “detect an external object through the module area MA” as discussed in [0312]).

Regarding claim 13, Seo, Cho, and Yim disclose a controller as discussed above, and Cho further discloses wherein the image processing unit comprises an area decision unit (94) configured to decide image data of pixels (“determine whether the sub-pixel position is expected to be inside the display region” as discussed in [0155]), the display area information of each of which has a value corresponding to the second display area (as seen in Fig. 15, step 148 determines a first and second region of the display, for example, a first normal display region and a “anti-aliasing” region 164 near the border 130A, corresponding to a second display area as discussed above), among input image data, as image data of the second display area (step 152 determines whether the image data for each pixel is inside the second display area, ie. the anti-aliasing area).
It would have been obvious to one of ordinary skill in the art to combine Seo, Cho, and Yim for the same reasons as discussed above.

Regarding claim 14, Seo, Cho, and Yim disclose a controller as discussed above, and Yim further discloses wherein the image processing unit comprises an image correction unit configured to correct input image data by blurring the image data of the second display area using a predetermined blurring filter (eg. a “low pass filter” as discussed in [0142]).
It would have been obvious to one of ordinary skill in the art to combine Seo, Cho, and Yim for the same reasons as discussed above.

Regarding claim 15, Seo, Cho, and Yim disclose a controller as discussed above, and Yim further discloses wherein the image correction unit does not blur image data of the first display area (as discussed above, the filter is only applied to a “particular region,” see [0223], while [0175] also discloses wherein “the region in the image, to which the filtering window fw1, fw2 is applied, is filtered while the other region, to which the filtering window fw1, fw2 is not applied, is not filtered”).
It would have been obvious to one of ordinary skill in the art to combine Seo, Cho, and Yim for the same reasons as discussed above.

Allowable Subject Matter
Claim 6-11 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 6, Seo, Cho, and Yim discloses a display device as discussed above, and Yim further discloses the display device comprising:
shape information of the second display area comprising position information of a starting point (called a “center” o, shown in Fig. 16), vertical length information of the second display area (corresponding to ¼ the height of the display, as seen in Fig. 16), wherein the controller generates the display area information of each of a plurality of pixels based on shape information of the second display area (eg. based on the shape of the second display area matching Fig. 16, different pixels will be set to correspond to the second display area compared to when the shape of the second display area matches Fig. 17, while [0306] further teaches that the regions may be determined by other various methods, such as by a “user’s selection”).
However, Seo, Cho, and Yim fail to teach or suggest “a memory configured to store shape information” or “line-based direction information and width information indicating a border of the second display area.”

Leichtling (US 2005/0091571) discloses a display device including a memory configured to store shape information of a display area (“308 can store the viewport region 402 as a display screen region having shape geometry and placement position, i.e., region data” as discussed in [0054]).

Krishnamurthi (US 2017/0255786) discloses a display device wherein a user may select a divide the display into two regions (514 and 516, with the region 514 being blurred, and region 516 not being blurred), wherein the shape and location of the selected region is remembered by the device (eg. the shape of 516 is maintained from 510 to 520, while being resized and repositioned to the lower left of the screen, while 530 shows that the shape and position both remain the same).  However, Krishnamurthi fails to specifically teach now the shape information is stored.

Additionally, each of the currently cited references of record fails to teach or suggest storing shape information comprising “line-based direction information and width information indicating a border of the second display area” when combined with each of the other currently cited claim limtiations.

Claims 7-11 are dependent upon claim 6, and so would be allowable for the same reasons.

Regarding claim 16, Seo, Cho, and Yim disclose a controller as discussed above, and Yim further discloses wherein the shape information of the second display area comprises position information of a starting point (called a “center” o, shown in Fig. 16) and vertical length information of the second display area (corresponding to ¼ the height of the display, as seen in Fig. 16). 
However, Seo, Cho, and Yim fail to teach or suggest wherein the starting point is “at a border between the first display area and the second display area,” or “line-based direction information and width information sequentially stored from the starting point along the border.”

Therefore, each of the currently cited references of record fails to teach or suggest wherein the shape information comprises position information of a starting point “at a border between the first display area and the second display area” or wherein the shape information comprises “line-based direction information and width information sequentially stored from the starting point along the border” when combined with each of the other currently cited claim limitations.

Claims 17 and 18 are dependent upon claim 16, and so would be allowable for the same reasons.

Response to Arguments
Applicant's arguments filed 7-27-22 have been fully considered but they are not persuasive.
The applicant argues on pages 9-12 of the remarks, that Yim fails to teach or suggest wherein the display panel comprises two display areas with a first and second resolution due to the number of sub-pixels arranged on the display panel.  Due to the amendments to the claims, the rejection has been modified to instead rely on Seo in view of Cho and Yim.  As discussed above, Seo properly teaches wherein two different display areas have a first and second resolution, due to some of the pixels being non-light emitting pixels (eg. every pixel in the region TA is a light emitting pixel, while only half of the pixels in the HA region are light emitting pixels PX, with the other half being non light-emitting pixels NPX).  While Seo only teaches “pixels” and not “subpixels,” Cho is relied on to teach that pixels (such as the pixels P, labelled 126 in Fig. 12) can actually be “subpixels” that each have a different color (eg. as discussed in [0140]).  Yim is then relied on merely to teach the “blur” for the lower resolution areas of the display.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890. The examiner can normally be reached Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M BLANCHA/Primary Examiner, Art Unit 2691